



COURT OF APPEAL FOR BRITISH 
    COLUMBIA




Citation:


R. v. Henry,







2009 BCCA 12



Date: 20090113

Docket: CA036773

Between:

Regina

Respondent

And

Ivan William Mervin 
    Henry

Appellant

RESTRICTION ON PUBLICATION:  AN ORDER HAS 
    BEEN MADE IN THIS CASE PURSUANT TO SECTION 486.4 OF THE
CRIMINAL CODE
THAT PROHIBITS ANY INFORMATION THAT COULD IDENTIFY THE COMPLAINANT OR WITNESSES 
    BEING PUBLISHED, BROADCAST OR TRANSMITTED.

THERE IS AN INTERIM ORDER, WHICH EXPIRES FEBRUARY 12, 
    2009,

THAT NO PERSON SHALL PUBLISH IN ANY DOCUMENT OR BROADCAST 
    OR PUBLICLY TRANSMIT IN ANY WAY INFORMATION THAT COULD IDENTIFY THE OTHER 
    OFFENDER REFERRED TO IN THE REASONS.






Before:


The Honourable Madam 
          Justice Saunders




The Honourable Madam 
          Justice Levine




The Honourable Mr. Justice 
          Lowry



Oral Reasons for Judgment




C. Ward

M. Sandford

D.M. 
          Layton


Counsel for the Appellant




M.D. Shirreff


Counsel for the Respondent




Place and Date of Hearing:


Vancouver
, 
          British Columbia








5 January 2009




Place and Date of Judgment:


Vancouver
, 
          British Columbia







13 January 2009





[1]

SAUNDERS J.A.
: This is an extraordinary application.  After over 26 
    years in jail Ivan William Mervin Henry is applying for a re-opening of his 
    appeal.  Procedurally this would be done by an order of this Court setting 
    aside an order made in February 1984 dismissing his conviction appeal for 
    want of prosecution.  A similar application was heard and dismissed in 1997, 
    at the same time as an application for appointment of counsel under s. 684 
    of the
Criminal Code
.  That application too was dismissed.

[2]

The application developed for 
    the re-opening of a criminal appeal presumes the matter has not been disposed 
    of on its merits, as is this case.  Where it has been dealt with on its merits 
    an entirely different process, that engaging the Royal Prerogative of mercy, 
    must be pursued.

[3]

Whether this Court has jurisdiction 
    to set aside, rescind, so to speak, an order dismissing an appeal was settled 
    by this Court in
R. v. Blaker
(1983), 6 C.C.C. (3d) 385.  There Mr. 
    Justice Craig, speaking for the majority of the Court, relied upon
R. v. 
    Jacobs
(1971), 2 C.C.C. (2d) 26, [1971] S.C.R. 92, saying:

In
R. v. Jacobs,
the Supreme Court upheld the right of the Quebec Court 
    of Appeal to rescind its order dismissing an appeal because of the failure 
    of counsel to appear and to make an order returning the case to the list for 
    a hearing on the merits stating that
Jacobs
was entitled to this as 
    a debt of justice.

[4]

This Court then considered whether 
    the Supreme Court of Canadas reasoning applied where the order that stands 
    in the way of the appeal has been entered and said:

However 
    that may be, the
Watson
case and the
Danielson
case are authorities 
    for the principle that an appellate court has jurisdiction to vary or to set 
    aside an order disposing of an appeal in a criminal case if the order disposing 
    of the appeal was made on a basis other than on the merits and if in all the 
    circumstances the court thinks that the order should be varied or be set aside, 
    that is, if it is in the interest of justice that the order should be varied 
    or set aside.  I hasten to add that the phrase interests of justice involves 
    a consideration of several things, not simply the interests of the accused.  
    It involves, also, the interest of the State in insuring that people who commit 
    offences are duly convicted and punished and the interest of the State in 
    having finality to a proceeding.

[5]

I will say at the outset that 
    I consider this situation highly unusual.  I know of no case before this one 
    in which a second application to re-open has been successful when the applicants 
    earlier application failed.  It seems to me the last point in the passage 
    I have just referred to, the interest of the State in having finality to a 
    proceeding, requires an even more rigorous analysis on a second application 
    and either cogent new material produced or a sound explanation for a new approach 
    advanced, or both.  However, where the applicant establishes it is in the 
    interests of justice (in the full sense of those words), that the conviction 
    or convictions be reviewed on the merits, it is open to this Court to make 
    such an order.

[6]

The Crown takes the position 
    it is in the interests of justice to allow the application, and cross applies 
    for a ban of publication of the names of the complainants whose names might 
    come up in the course of the appeal, and on an interim basis, the name of 
    another person, who I will refer to as the other offender, who stands convicted 
    of three offences committed in the years just following Mr. Henrys trial.

[7]

It is, of course, for the Court 
    to determine whether the interests of justice favour Mr. Henrys application, 
    but the stance of the Crown is to be considered.

[8]

I turn to the applications.  
    In 1983 Mr. Henry was convicted of 10 serious sexual offences against eight 
    women.  He was declared a dangerous offender in November 1983, his conviction 
    appeal was dismissed in February 1984 for lack of prosecution: the appeal 
    books and transcripts had not been filed, and he has been in custody since 
    the date of his arrest, July 29, 1982, over 26 years.

[9]

The trial was by judge and jury.  
    Mr. Henry represented himself by choice at trial.  Identification was virtually 
    the only issue.  There was no independent evidence and the prosecution relied 
    virtually entirely on the eyewitness and voice identification evidence of 
    the complainants.  Mr. Henry testified, denying he had committed the offences.

[10]

After the convictions, Mr. Henry 
    filed a notice of appeal promptly but, lacking funds, did not file appeal 
    books and transcripts.  On February 24, 1984, this Court dismissed the appeal 
    of Mr. Henry for want of prosecution.  There is no information before the 
    Court to indicate whether Mr. Henry sought legal aid before his appeal was 
    dismissed but some time after that, and on more than one occasion, Mr. Henry 
    sought legal aid and through it the assistance of legal counsel, being rebuffed 
    in that effort until recently.  Throughout his incarceration he has persisted 
    in his efforts to have his convictions reviewed on their merits.  His efforts 
    over the years include an application in 1997 to this Court to reopen the 
    appeal, and for appointment of counsel under s. 684.  Those applications were 
    dismissed.  (
R. v. Henry
[1997] B.C.J. No. 2792 (Q.L.), leave to appeal 
    refd [1998] S.C.C.A. No. 77).

[11]

In his application before us, 
    Mr. Henry, through his counsel, present grounds of appeal quite different 
    from the grounds advanced in 1997.  His counsel has filed extensive submissions 
    and materials, including new evidence, setting out the basis upon which he 
    says this Court should consider his application.

[12]

The application by Mr. Henry 
    follows recent events that prompted the Vancouver Police Department to re-investigate 
    approximately 25 unsolved serious sexual assaults in Vancouver in the mid 
    to late 1980s, at a time when Mr. Henry was in jail on these convictions.  
    This re-investigation is referred to as the Smallman Investigation.  DNA evidence 
    was available in only three of those assaults, and as to those assaults, the 
    other offender pleaded guilty in May 2005.   Subsequent to the Smallman Investigation 
    the Attorney General appointed a Special Prosecutor, Mr. Doust, to review 
    Mr. Henrys convictions.  The Special Prosecutor gave attention to the materials 
    generated by the re-investigation and the assaults with which the other offender 
    was charged and to which he pleaded guilty.  He gave attention also to the 
    state of the record as it is, and information dating from the original investigation 
    that was not disclosed to Mr. Henry at the time of his trial.  He made recommendations 
    including as to disclosure of the new information and of the old information.  
    It is only after his recommendations that Mr. Henry was able to obtain legal 
    assistance and received the disclosure of the information not provided to 
    him at the time of his trial, as well as disclosure of the Smallman Investigation 
    information.

[13]

Blaker
requires the merits have not been reviewed by the Court 
    of Appeal, and the interests of justice favour the application.  The first 
    criteria is established: Mr. Henry has not had an appeal on the merits.  The 
    issue is the interests of justice.  Jurisprudence directs us to a number of 
    factors relevant to the interests of justice such as the reason the appeal 
    was dismissed without a hearing on its merits, whether the court would have 
    dismissed the appeal had it known all the facts, any explanations proferred 
    for the events, the degree of merit of the grounds of appeal, whether the 
    applicant has maintained a desire to have the appeal heard on its merits, 
    the seriousness of the deprivation of liberty faced by the applicant, and 
    the position of the Crown on the application.  I suggest that in considering 
    a second application, as this one is, the differences between the contents 
    of the application in the first and second go around, and the reasons for 
    any differences, will be a factor to be considered.  The length of delay between 
    the order that needs to be set aside to permit the re-opening and the date 
    of the application will also be significant because of the difficulty in reopening 
    any case long after events have faded from memory.  That may be countered, 
    however, by the length of time the person has had deprivation of, or restriction 
    in, his liberty.

[14]

In other words, the onus on the 
    applicant here is a heavy one.

[15]

In my view, several aspects of 
    this case weigh heavily in favour of a re-opening.  In combination I consider 
    they meet the interests of justice test.

[16]

First, there is the conviction 
    in 2005 of the other offender of three sexual assaults committed after Mr. 
    Henrys arrest.  The information, particularly the points of connection between 
    the other offender and Mr. Henry, may be relevant to the reliability of the 
    eyewitness identification.  The fresh evidence relating to the Smallman Investigation 
    is an important aspect of this application.

[17]

Second, new disclosure of information 
    not available to Mr. Henry at the time of trial is significant.  The scope 
    of disclosure today is broader than was commonly the practice in 1983.  Disclosure 
    on todays standard has produced statements of the complainants not seen before 
    by Mr. Henry and which may have been relevant to the reliability of the eyewitness 
    identification, and the voice identification.  Disclosure has also produced 
    forensic and police reports, and details of the revelation of photographs, 
    all said to potentially affect the trials fairness and outcome.

[18]

Third, available to Mr. Henry 
    to argue in 1997 but not advanced then, there are grounds relating to the 
    circumstances of the trial.  These include the trial judges handling of evidence 
    during the trial as to identification, particularly the line-up identifications, 
    his instruction to the jury on identification, his rulings as to the conduct 
    of the trial, his instruction to the jury on prior inconsistent statements, 
    and his treatment of similar fact.  In some of these areas, of course, there 
    has been refinement of the law, the effect of which to this case is not for 
    us to consider at this time, our task being to consider whether the issues 
    identified are worthy, when bundled with the other issues, of consideration 
    by this Court in the circumstances.

[19]

In addition the Crown properly 
    raises with us its concern as to Mr. Henrys fitness at trial as that may 
    bear upon the fairness of the trial.  Whether this will be a ground of appeal 
    has not yet been determined.

[20]

I consider the cumulative effect 
    of the circumstances of Mr. Henrys trial, the fresh evidence relating to 
    the re-investigation and the convictions of the other offender, and the newly 
    disclosed but dated evidence, the lack of counsel for Mr. Henry until recently, 
    the position of Crown, and the nature of the sentence imposed upon him satisfy 
    the test set out in
Blaker
.  In this highly unusual situation, it is, 
    in my view, in the interests of justice that the order dismissing his appeal 
    in 1984 be set aside and his appeal thereby re-opened for consideration on 
    its merits.

[21]

The next issue is Crowns application 
    for a ban on publication in relation to all complainants who will be the subject 
    matter of submissions.  There are 51 women on that list.  Those include the 
    complainants in the counts against Mr. Henry, and the complainants in the 
    offences re-investigated in the Smallman Investigation.

[22]

Mr. Henry consents to the application.

[23]

Crown says that 22 women were 
    linked to Mr. Henry, although he was convicted only in respect of 8.  The 
    other offender pleaded guilty in respect to 3 complainants.  There is still 
    in place a publication ban protecting the identities of the 8 persons in respect 
    to whom Mr. Henry was convicted.  I understand that ban continues, but it 
    is appropriate for those persons to be named in a comprehensive and fresh 
    ban issued on this application, if one is.

[24]

The jurisdiction of this Court 
    to order a ban on publication as an ancillary order, to ensure the orderly 
    management of the appeal was discussed by the
A
lberta Court of Appeal in
R. v. White
, 2006 ABCA 65, 
    and the Nova Scotia Court of Appeal in
R. v. G.D.S.
2007 NSCA 94,

(2007), 226 CCC (3d) 196.  Other cases bearing upon this issue include
R. v. Budai,
2000 BCCA 266,

and
R. v. FM,
2007  BCCA 
    393.

[25]

The test, as noted by Mr. Justice 
    Donald in
Budai
at para. 28 is that set out in
Dagenais v. CBC
[1994] 3 SCR 835 at 838:

A 
    publication ban should only be ordered when:

Such 
    a ban is
necessary
in order to prevent a real and substantial risk 
    to the fairness of the trial, because reasonably available alternative measures 
    will not prevent the risk; and

The 
    salutary effects of the publication ban outweigh the deleterious effects to 
    the free expression of those affected by the ban.

[26]

In considering the salutary effects 
    of the proposed  publication ban, the object and purposes of the ban provided 
    for by s. 486, as described by Justice Sopinka in
R. v. Adams
[1995] 
    4 S.C.R. 707,  is germane:

24        
    The object and purpose of the s. 486 publication ban were considered by 
    this Court in Canadian Newspapers Co. v. Canada (Attorney General), [19881 
    2 S.C.R. 122.  In that case, the Court held that the object of the predecessor 
    to the relevant subsections was to encourage the reporting of sexual offences.  
    In addition, the subsections were held to pursue the broader objective of 
    suppressing criminal activity.  According to Lamer J. (as he then was) for 
    the Court, at p. 130:

Encouraging victims to come 
    forward and complain facilitates the prosecution and conviction of those guilty 
    of sexual offences.  Ultimately, the overall objective of the publication 
    ban ...is to favour the suppression of crime and to improve the administration 
    of justice.

These 
    objectives were held to be pressing and substantial within the meaning of 
    s. 1 of the
Canadian Charter of Rights and Freedoms
.

[27]

Although section 486 referred 
    to is not applicable to many of these women named on the list, the general 
    policy of encouraging the testimony of witnesses, encouraging the reporting 
    of sexual offences and protecting vulnerable witnesses, applies here.

[28]

I would grant the order in the 
    terms sought in respect to the 51 women listed, an order that no person shall 
    publish in any document, or broadcast or publicly transmit in any way any 
    information that could identify the 51 complainants listed in
Appendix 
    A
to the Notice of Application for a ban on publication as amended yesterday 
    with the addition of two names that we discussed.

[29]

The application as it relates 
    to the other offender stands on a somewhat different footing  the interest 
    in encouraging the reporting of sexual offences, for example, does not apply.  
    Privacy concerns and the extraordinary nature of Mr. Henrys application have 
    prompted the Crowns application in respect to the other offender.  The other 
    offender is not before the Court and the Crown wishes an opportunity to contact 
    him before his name is broadcast in connection with the re-opening, thereby 
    to provide him an opportunity to address the issue if he wishes to do so.  
    The Crown therefore seeks a ban, time limited to one month, with liberty to 
    reapply.

[30]

We have not had submissions on 
    our jurisdiction to make this ban.  Accepting for the purposes of this order 
    that we have jurisdiction to make the order sought, as an order ancillary 
    to the appeal and as a term of the order re-opening Mr. Henrys appeal, I 
    would make an interim order, in the terms sought.  That is an interim order 
    that no person shall publish in any document, or broadcast or publicly transmit 
    in any way any information that could identify the other offender, with the 
    name of that person inserted in place of the words the other offender as 
    in the Notice of Application for ban of publication.  That ban shall expire 
    on February 12, 2009, with liberty to the Crown to reapply.

[31]

In summary, I would allow the 
    application of Mr. Henry and set aside the order of February 24, 1984, dismissing 
    Mr. Henrys conviction appeal, and I would order a publication ban in the 
    terms described.

[32]

In ending, I must express to 
    counsel the Courts appreciation of their professional and helpful conduct 
    of this application.

[33]

LEVINE J.A.
: I agree.

[34]

LOWRY J.A.
: I agree.

[35]

SAUNDERS J.A.
: The order shall go in the terms I have described.

The Honourable Madam Justice 
    Saunders

January 27, 2009 
Revised 
    Judgment

Please be advised the attached 
    Reasons for Judgment for Madam Justice M. Saunders dated January 14, 2009 
    have been edited.

·

In paragraph 24 the citation 
    for
R. v. White
should be changed to
2006 ABCA 65 (not 
    2006 ABCA 54).


